




AMENDED AND RESTATED TERM PROMISSORY NOTE




$4,425,000    New York, New York
February 21, 2012


FOR VALUE RECEIVED, 100 MAPLE LLC, a Delaware limited liability company
(“Debtor”), hereby unconditionally promises to pay to the order of WELLS FARGO
BANK, NATIONAL ASSOCIATION, successor by merger to Wachovia Bank, National
Association (“Payee”), at the offices of Payee at 100 Park Avenue, 14th Floor,
New York, New York 10017, or at such other place as Payee or any holder hereof
may from time to time designate, the principal sum of FOUR MILLION FOUR HUNDRED
AND TWENTY-FIVE THOUSAND DOLLARS ($4,425,000) in lawful money of the United
States of America and in immediately available funds, in thirty-six (36)
consecutive monthly installments of principal (or earlier as hereinafter
provided) on the first day of each month commencing March 1, 2012 of which the
first thirty-five (35) installments shall each be in the amount of TWENTY-FOUR
THOUSAND FIVE HUNDRED EIGHTY THREE AND 33/100 DOLLARS ($24,583.33), and the last
and thirty-sixth (36th) installment shall be in the amount of the entire unpaid
balance of this Note.
Debtor hereby further promises to pay interest to the order of Payee on the
unpaid principal balance hereof at the Interest Rate (as hereinafter defined).
Such interest shall be paid in like money at said office or place from the date
hereof, commencing March 1, 2012 and on the first day of each month thereafter
until the indebtedness evidenced by this Note is paid in full. Interest payable
upon and after an Event of Default (as hereinafter defined) or termination or
non‑renewal of the Loan Agreement (as hereinafter defined) shall be payable upon
demand.
For purposes hereof, (a) the term “Interest Rate” shall mean a rate of one and
three-quarters percent (1.75%) per annum in excess of the Adjusted Eurodollar
Rate (as hereinafter defined); provided, that, at Payee’s option, the Interest
Rate shall mean a rate of three and three-quarters percent (3.75%) per annum in
excess of the Adjusted Eurodollar Rate upon and after an Event of Default or
termination or non‑renewal of the Loan Agreement (as hereinafter defined), (b)
the term “Adjusted Eurodollar Rate” shall mean the Adjusted Eurodollar Rate for
a one (1) month Interest Period, as such terms are defined in the Loan
Agreement, (c) the term “Event of Default” shall mean an Event of Default as
such term is defined in the Fee and Leasehold Deed of Trust and Security
Agreement (as the same now exists or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced, the “Deed of Trust”),
dated November 22, 1999 and recorded on December 3, 1999 in Book 1349, Page 713,
in the Office of the Register of Deeds, Alamance County, North Carolina, by and
among Payee, Debtor and Liggett Group LLC, as successor to Liggett Group Inc.
(“Liggett”), and (d) the term “Loan Agreement” shall mean the Second Amended and
Restated Loan and Security Agreement, dated as of the date hereof, among
Liggett, Debtor and Payee, as the same now exists or may hereafter be amended,
modified, supplemented, extended, renewed, restated or replaced. Unless
otherwise defined herein, all capitalized terms used herein shall have the
respective meanings assigned thereto in the Loan Agreement.
The Interest Rate payable hereunder shall be adjusted on the first day of each
Interest Period and shall be equal to the Adjusted Eurodollar Rate as calculated
on the first day of each such Interest Period. In no event shall the interest
charged hereunder exceed the maximum permitted under the laws of the State of
North Carolina or other applicable law.

1

--------------------------------------------------------------------------------




This Note is secured by the Property, as defined in the Deed of Trust, and all
guarantees, security agreements and other agreements, documents and instruments
now or at any time hereafter executed and/or delivered by Debtor or any other
party in connection therewith (all of the foregoing, together with the Loan
Agreement, as the same now exist or may hereafter be amended, modified,
supplemented, renewed, extended, restated or replaced, being collectively
referred to herein as the “Financing Agreements”), and Payee is entitled to all
of the benefits and rights thereof and of the other Financing Agreements.
Debtor may prepay this Note at any time, in whole or in part, without any
premium, penalty, fee, charge or other cost or expense of any kind whatsoever.
If any payment of principal or interest is not made when due hereunder, or if
any other Event of Default shall occur for any reason, or if the Loan Agreement
shall be terminated or not renewed for any reason whatsoever, then and in any
such event, in addition to all rights and remedies of Payee under the Financing
Agreements, applicable law or otherwise, all such rights and remedies being
cumulative, not exclusive, and enforceable alternatively, successively and
concurrently, Payee may, at its option, declare any or all of Debtor’s
obligations, liabilities and indebtedness owing to Payee under the Loan
Agreement and the other Financing Agreements (the “Obligations”), including,
without limitation, all amounts owing under this Note, to be due and payable,
whereupon the then unpaid balance hereof, together with all interest accrued
thereon, shall forthwith become due and payable, together with interest accruing
thereafter at the then applicable Interest Rate stated above until the
indebtedness evidenced by this Note is paid in full, plus the costs and expenses
of collection hereof, including, but not limited to, reasonable attorneys’ fees
and legal expenses actually incurred.
Debtor (a) waives diligence, demand, presentment, protest and notice of any
kind, (b) agrees that it will not be necessary for Payee to first institute suit
in order to enforce payment of this Note and (c) consents to any one or more
extensions or postponements of time of payment, release, surrender or
substitution of collateral security, or forbearance or other indulgence, without
notice or consent. Upon any Event of Default or termination or non‑renewal of
the Loan Agreement, Payee shall have the right, but not the obligation, to
setoff against this Note all money owed by Payee to Debtor.
Payee shall not be required to resort to the Property, as defined in the Deed of
Trust, or any Collateral for payment, but may proceed against Debtor and any
guarantors or endorsers hereof in such order and manner as Payee may choose.
None of the rights of Payee shall be waived or diminished by any failure or
delay in the exercise thereof.
The validity, interpretation and enforcement of this Note and the other
Financing Agreements and any dispute arising in connection herewith or therewith
shall be governed by the internal laws of the State of New York (without giving
effect to principles of conflicts of law).
Debtor irrevocably consents and submits to the non-exclusive jurisdiction of the
Supreme Court of the State of New York, County of New York, and the United
States District Court for the Southern District of New York and waives any
objection based on venue or forum non conveniens with respect to any action
instituted therein arising under this Note or any of the other Financing
Agreements or in any way connected with or related or incidental to the dealings
of Debtor and Payee in respect of this Note or any of the other Financing
Agreements or the transactions related hereto or thereto, in each case whether
now existing or hereafter arising, and whether in contract, tort, equity or
otherwise, and agrees that any dispute arising out of the relationship between
Debtor and Payee or the conduct of such persons in connection with this Note or
otherwise shall be heard only in the courts described above (except that Payee
shall have the right to bring

2

--------------------------------------------------------------------------------




any action or proceeding against Debtor or its property in the courts of any
other jurisdiction which Payee deems necessary or appropriate in order to
realize on the Property, as defined in the Deed of Trust, or Collateral or to
otherwise enforce its rights against Debtor or its property).
Debtor hereby waives personal service of any and all process upon it and
consents that all such service of process may be made by certified mail (return
receipt requested) directed to it and service so made shall be deemed to be
completed upon delivery to Debtor, or, at Payee’s option, by service upon Debtor
in any other manner provided under the rules of any such courts.
DEBTOR HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION (i) ARISING UNDER THIS NOTE OR (ii) IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS BETWEEN DEBTOR AND PAYEE IN RESPECT OF
THIS NOTE OR THE OTHER FINANCING AGREEMENTS OR THE TRANSACTIONS RELATED HERETO
OR THERETO IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
IN CONTRACT, TORT, EQUITY OR OTHERWISE. DEBTOR AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY.
The execution and delivery of this Note has been authorized by the manager of
Debtor and by any necessary vote or consent of the members of Debtor.
This Note shall be binding upon the successors and assigns of Debtor and inure
to the benefit of Payee and its successors, endorsees and assigns. Whenever used
herein, the term “Debtor” shall be deemed to include its successors and assigns
and the term “Payee” shall be deemed to include its successors, endorsees and
assigns. If any term or provision of this Note shall be held invalid, illegal or
unenforceable, the validity of all other terms and provisions hereof shall in no
way be affected thereby.
This Note amends and restates in its entirety that certain Term Promissory Note
dated August 10, 2007 heretofore executed and delivered by Debtor in favor of
Payee (the “Existing Note”), and evidences the outstanding principal balance of
the Mebane Loan outstanding as of the date hereof. This Note is being delivered
in substitution for and replacement of, and not in satisfaction of, the Existing
Note. This Note is not intended to extinguish, release or otherwise discharge
the Debtor’s obligations under the Existing Note and is not intended to be a
novation of the Debtor’s obligations thereunder.
[Signature Page Follows]





3

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Debtor has caused this Note to be duly executed as of the
day and year first above written.
100 MAPLE LLC


By:    /s/ Ronald J. Bernstein            
Name:    Ronald J. Bernstein
Title:    Manager




































































[Signature Page to Amended and Restated Term Promissory Note]


